Citation Nr: 1603396	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran, his spouse, and his daughter testified before the undersigned during a December 2015 videoconference hearing; a copy of the transcript is associated with the Veterans Benefits Management System (VBMS).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless VBMS and Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed the instant claim for a TDIU in February 2011, stating that he last worked in a full-time position/became too disabled to work in September 1984.

Correspondence submitted in July 2010 noted that the Veteran was 100 percent disabled for Social Security.  In February 2011 it appears that the AOJ attempted to request records from the Social Security Administration (SSA); however, no follow-up request or response is shown in the record.  As the record indicates that the Veteran is in receipt of SSA disability benefits, the Board finds that additional evidentiary development is required on remand to obtain records from the SSA pertaining to his claim for SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In addition, the Veteran testified before the undersigned that he receives treatment from a private physician, Dr. D., and from the VA.  The most recent VA treatment records contained in VBMS are from March 2011.  As such, these private and VA records should also be obtained on remand.

Finally, the Veteran's electronic record appears to show that he submitted authorization to release information forms for Dr. L. and Dr. J.M. in February 2012.  Those records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  If the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
 
2.  Obtain records of treatment from the VA dating from March 2011.

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Drs. D., L., and J.M.  See authorization forms dated in February 2012 for full names of Dr. L. and J.M. and June 2014 medical statement for full name of Dr. D.  Subsequently, and after securing the proper authorizations, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file. 

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Adjudicate the claim for compensation based on original and reopened claims that was filed in December 2015.  These issues are inextricably intertwined with TDIU based on the Veteran's hearing testimony.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







